Mr. JUSTICE SEIDENFELD, specially concurring: I agree with the result but do not agree with all that is said in the opinion. In my view the plaintiffs are barred by laches. They waited for over four years to sue and in the interval both the village and the developers have expended substantial moneys in reliance on the annexation and the zoning. See Slatin’s Properties, Inc. v. Hassler, 53 Ill. 2d 325, 329-30 (1972). See also Di Santo v. City of Warrenville, 59 Ill. App. 3d 931, 940 (1978). However, I disagree with the majority’s importation of the statute of limitations applicable to annexation (Ill. Rev. Stat. 1977, ch. 24, par. 7— 1 — 46) to the plaintiffs’ attack on the zoning, not the annexation. The majority holds that an attack on the zoning is a collateral attack on the annexation. However, this does not necessarily follow. A court in determining the constitutionality of zoning or its procedural aspects need not inquire into the validity of the annexation. The landowners here had a contractual right to R-4 zoning for a period of five years after February 3, 1969. Hence, it appears that the landowners have no contractual right at present to any particular type of zoning since the five years have expired. However, if a trial court were to find that the challenged zoning was null and void from its inception because of some substantial procedural defect, then it appears that the landowners would have a cause of action against the village for breach of contract. (See Ill. Rev. Stat. 1977, ch. 24, par. 11 — 15.1—4.) The landowners, arguably, could sue for money damages; or, arguably, the landowners would be entitled to disconnection. (Ill. Rev. Stat. 1977, ch. 24, par. 7 — 3—6.) The prospect of a law suit by the landowners against the village, however, does not give this court warrant to import a statute of limitations, which deals only with annexation ordinances, into an area of law where it has no application. I also disagree with the majority’s view that the denial of leave to file an amended complaint is “a partial final judgment.” It was not a final judgment at all. (See Gray v. Starkey, 41 Ill. App. 3d 555,558 (1976).) The ruling, however, was made prior to the dismissal of count I with prejudice and the trial judge’s action in refusing to allow a restated count I is part of the record which is brought before us by the notice of appeal. (See Hillmer v. Chicago Bank of Commerce, 375 Ill. 266,272-73 (1940).) But in view of the laches of the plaintiffs there was no abuse of discretion in refusing the amendment offered more than 7 years after the enactment of the zoning ordinance.